Title: From Thomas Jefferson to the Senate, 27 December 1802
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          I lay before you a treaty which has been concluded between the state of New York and the Oneida Indians, for the purchase of lands within that state:
          One other between the same state and the Seneca Indians, for the purchase of other lands, within the same state:
          One other between certain individuals, stiled the Holland company with the Senecas for the exchange of certain lands in the same state:
          
          And one other between Oliver Phelps a citizen of the US. and the Senecas, for the exchange of lands in the same state: with sundry explanatory papers; all of them conducted under the superintendance of a commissioner on the part of the US. who reports that they have been adjusted with the fair and free consent & understanding of the parties. it is therefore submitted to your determination whether you will advise & consent to their respective ratifications.
          
            Th: Jefferson
            Dec. 27. 1802.
          
        